Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 19, 2020                                                                                      Bridget M. McCormack,
                                                                                                                    Chief Justice

  161311 & (61)(62)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 161311
                                                                     COA: 346713
                                                                     Kent CC: 18-003731-FH
  JEFFREY ALAN STOLTZ,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 12, 2020 judgment of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court. The motion for appellate bond is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 19, 2020
         t0616
                                                                                Clerk